                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


LANELL SMITH, ET AL.                                      CIVIL ACTION

VERSUS                                                    NO. 18-9464-WBV-DMD

MICHAEL TENSLEY, ET AL.                                   SECTION: D (3)



                                          ORDER
       Given that there is an ongoing criminal investigation by the United States

Attorney’s Office that may involve this case or witnesses or counsel to this proceeding,

the Court finds that a stay is warranted.

       A civil plaintiff who is also a criminal defendant has both a Fifth Amendment

right to silence and a due process right to a judicial determination of her civil action.1

In determining whether to stay a civil proceeding in the face of parallel criminal

proceedings, courts generally consider: (1) the overlap between the civil and criminal

case; (2) the status of the criminal case; (3) private interests of the plaintiff; (4) private

interests of the defendants; (5) the interests of the court; and (6) the public interest.2

       Although no party has requested a stay of this matter, this Court has stayed

similar litigation due to the ongoing criminal investigation. See, Reff, et al. v. Werner

Enterprises, Inc., et al., Civ. A. No. 18-8350 (R. Doc. 106) (Feldman, J.); Henderson-




1Wehling v. Columbia Broadcasting Sys., 608 F.2d 1084, 1087-88 (5th Cir. 1979).
2Dolan v. Parish of St. Tammany, Civ. A. No. 12-2911, 2013 WL 3270616, at *6 (E.D. La. June 26,
2013) (citation omitted).
Burkhalter, et al. v. National Union Fire Insur. Co., et al., Civ. A. No. 18-928 (R. Doc.

135) (Barbier, J.); Dorsey, et al. v. Jamair, et al., Civ. A. No. 18-6603 (R. Doc. 162)

(Africk, J.); Lee, et al. v. Sentry Casualty Co., et al., Civ. A. No. 19-9978 (R. Doc. 13)

(Morgan, J.); Thomas, et al. v. Chambers, et al., Civ. A. No. 18-4373 (R. Doc. 220)

(Vance, J.); Frazier, et al. v. Runnels, et al., Civ. A. No. 18-2340 (R. Doc. 111) (Lemelle,

J.).

       The Court finds that it is in the best interest of the parties, the Court and the

public to stay this proceeding pending the conclusion of the criminal investigation.

This stay will protect the Plaintiffs from any risks associated with testifying in this

proceeding while the criminal investigation is pending. This stay is also in the

Defendants’ interest, given that proceeding to trial before the criminal investigation

concludes could result in certain witnesses invoking their Fifth Amendment privilege.

       This stay applies to all aspects of this litigation, including any pending motions

currently before Magistrate Judge Douglas. The matter may be reopened upon the

motion of either party demonstrating that the criminal investigation has

concluded,or to present new information for consideration by the Court, at which

time a new trial date will be set. Finally, the Plaintiffs are advised that they should

obtain independent legal advice concerning any risks they may face in

continuing with this litigation. Accordingly,

       IT IS HEREBY ORDERED that this civil matter is STAYED and

administratively closed.
      IT IS FURTHER ORDERED that all motions pending before the

undersigned and United States Magistrate Judge Douglas are DISMISSED

WITHOUT PREJUDICE, reserving to the parties the right to reurge any motions

when the above-captioned matter is reopened.

      New Orleans, Louisiana, August 19, 2019.




                                     ______________________________
                                     WENDY B. VITTER
                                     United States District Judge
